Exhibit 10.1


€400,000,000
TERM LOAN CREDIT AGREEMENT
Dated as of May 11, 2018
among
DXC TECHNOLOGY COMPANY,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
as Lenders
and
MIZUHO BANK, LTD.,
as Administrative Agent
________________________________________________________________
MIZUHO BANK, LTD.,
as Lead Arranger






    
    

--------------------------------------------------------------------------------








Table of Contents
 
 
 
Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


Section 1.01
 
Certain Defined Terms
1


Section 1.02
 
[Reserved]
15


Section 1.03
 
Other Interpretive Provisions
15


Section 1.04
 
Accounting Terms
16


ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
17


Section 2.01
 
The Advances
17


Section 2.02
 
Making the Advances
17


Section 2.03
 
[Reserved]
19


Section 2.04
 
Fees
19


Section 2.05
 
[Reserved]
20


Section 2.06
 
Repayment and Prepayment of the Advances
20


Section 2.07
 
Interest on Advances
20


Section 2.08
 
Interest Rate Determination
21


Section 2.09
 
Voluntary Continuation of Advances
21


Section 2.10
 
Increased Costs
22


Section 2.11
 
Payments and Computations
23


Section 2.12
 
Taxes
24


Section 2.13
 
Sharing of Payments, Etc.
28


Section 2.14
 
Evidence of Debt
29


Section 2.15
 
Use of Proceeds
29


Section 2.16
 
[Reserved]
30


Section 2.17
 
Mitigation Obligations; Replacement of Lenders; Non-Ratable Termination of
Commitments
30


Section 2.18
 
Special Purpose Funding Vehicles
32


ARTICLE III CONDITIONS PRECEDENT
33


Section 3.01
 
Condition Precedent to the Funding Date
33


ARTICLE IV REPRESENTATIONS AND WARRANTIES
34


Section 4.01
 
Representations and Warranties of the Borrower
34


ARTICLE V COVENANTS
38


Section 5.01
 
Affirmative Covenants of the Borrower
38


Section 5.02
 
Negative Covenants of the Borrower
41


ARTICLE VI EVENTS OF DEFAULT
43


Section 6.01
 
Events of Default
43


ARTICLE VII [RESERVED]
46


ARTICLE VIII THE ADMINISTRATIVE AGENT
46





i
#90857912v6    
    

--------------------------------------------------------------------------------





Section 8.01
 
Appointment and Authority
46


Section 8.02
 
Rights as a Lender
46


Section 8.03
 
Exculpatory Provisions
47


Section 8.04
 
Reliance by Administrative Agent
48


Section 8.05
 
Indemnification
48


Section 8.06
 
Resignation of Administrative Agent
49


Section 8.07
 
Delegation of Duties
49


Section 8.08
 
Non-Reliance on Administrative Agent and Other Lenders
50


Section 8.09
 
Certain ERISA Matters
50


ARTICLE IX MISCELLANEOUS
52


Section 9.01
 
Amendments, Etc.
52


Section 9.02
 
Notices, Etc.
53


Section 9.03
 
No Waiver; Remedies
56


Section 9.04
 
Costs, Expenses and Indemnification
56


Section 9.05
 
Right of Set-off
58


Section 9.06
 
Binding Effect; Integration
58


Section 9.07
 
Assignments and Participations
58


Section 9.08
 
[Reserved]
62


Section 9.09
 
Governing Law
62


Section 9.10
 
Counterparts; Effectiveness
62


Section 9.11
 
Consent to Jurisdiction; Waiver of Immunities
62


Section 9.12
 
Electronic Execution of Assignments and Certain Other Documents
63


Section 9.13
 
Waiver of Trial by Jury
63


Section 9.14
 
Judgment
63


Section 9.15
 
Survival of Certain Provisions
64


Section 9.16
 
Severability
64


Section 9.17
 
Headings
64


Section 9.18
 
USA PATRIOT Act Notice
64


Section 9.19
 
Confidentiality
65


Section 9.20
 
No Fiduciary Duty
66


Section 9.21
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
66















ii
#90857912v6    
    

--------------------------------------------------------------------------------





SCHEDULES
 
 
 
 
 
Schedule I
 
Commitments
Schedule 1.01
 
Litigation and Investigations
Schedule 1.02
 
Administrative Agent’s Address

EXHIBITS
 
 
 
 
 
 
 
Exhibit A
 
Form of Assignment and Assumption
A
Exhibit B
 
[Reserved]
B
Exhibit C
 
Form of Note
C
Exhibit D
 
Form of Notice of Borrowing
D
Exhibit E-1
 
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships)
E-1
Exhibit E-2
 
Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships)
E-2
Exhibit E-3
 
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships)
E-3
Exhibit E-4
 
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships)
E-4
Exhibit F
 
Form of Opinion of Deputy General Counsel of the Borrower
F

















iii
#90857912v6    
    

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
Dated as of May 11, 2018
This TERM LOAN CREDIT AGREEMENT is entered into as of May 11, 2018 among DXC
Technology Company, a Nevada corporation (the “Borrower”), the Lenders from time
to time party hereto and Mizuho Bank, Ltd. (“Mizuho”), as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”).
In consideration of the premises and the agreements, provisions and covenants
herein contained, the Borrower, the Lenders and the Administrative Agent agree
as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” has the meaning specified in the recital of parties.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance made pursuant to Section 2.01.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer (as such term is used in Regulation
S-K promulgated under the Securities Act of 1933, as amended) of such Person.
“Agent Parties” has the meaning specified in Section 9.02(g)(ii).
“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified in the definition of “Equivalent”, provided
that if such service or screen page ceases to be available, the Administrative
Agent shall use such other service or page quoting cross currency rates as the
Administrative Agent determines in its reasonable discretion.
“Agreement” means this Term Loan Credit Agreement, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.


1
#90857912v6    
    

--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent.
“Applicable Margin” means 0.65% per annum.
“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Mizuho, in its capacity as sole lead arranger and sole
bookrunner in connection with the facility hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the recital of parties.
“Borrower Agent” means agents of the Borrower acting in capacity with, or
benefitting from, this Agreement or the proceeds of any Borrowing.
“Borrower Materials” has the meaning specified in Section 9.02(g)(i).


2
#90857912v6    
    

--------------------------------------------------------------------------------





“Borrowing” means a borrowing of Advances made by the Lenders pursuant to this
Agreement on the same date to the Borrower pursuant to the same Notice of
Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and a day
that is also a TARGET Day.
“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease or financing lease on the balance sheet of that
Person.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make an Advance hereunder on the Funding Date. The initial aggregate amount
of the Lenders’ Commitments is €400,000,000.
“Communications” has the meaning specified in Section 9.02(g)(ii).
“Consolidated EBITDA” means, for any period, the sum of (a) net income, plus
(b) to the extent (except in the case of clause (b)(xvii) below) deducted in
determining net income for such period, the sum of (i) provisions for income
taxes, plus (ii) consolidated interest expense and preferred dividends, plus
(iii) depreciation and amortization (including, but not limited to, deferred
financing costs, organization costs, goodwill, comprehensive income and
non-compete amortization), plus (iv) extraordinary, unusual and non-recurring
losses and charges, plus (v) other non-cash charges, plus (vi) fees, costs and
expenses (including amounts in respect of settlements or judgments) related to,
and any reserves established in respect of, the litigation and investigations
identified on Schedule 1.01 hereto plus (vii) debt extinguishment charges and
expenses, plus (viii) foreign currency translation losses, plus (ix) losses on
investments, plus (x) mark-to-market and foreign currency conversion losses on
hedging transactions and intercompany accounts, plus (xi) non-compete expenses,
plus (xii) losses on sales of fixed assets not in the ordinary course of
business, after giving effect to any related charges for, reduction of or
provisions for taxes thereon, plus (xiii) minority interests, plus (xiv) charges
and expenses arising from any changes in accounting with respect to pensions,
plus (xv) charges and expense arising from any revaluation, lump-sum settlement,
annuitization of pension assets and liabilities or contractual termination
benefits, plus (xvi) fees, costs and expenses incurred in connection with
(x) this Agreement or (y) any proposed or consummated acquisition permitted
hereunder, plus (xvii) cost savings, operating expense reductions and synergies
resulting from, or related to, mergers and other business combinations,
acquisitions, divestitures, restructurings, cost savings initiatives and other
similar initiatives and actions that are projected by the Borrower in good faith
to be realized within 12 months from the fiscal quarter ended immediately after
a merger or other business combination, acquisition or divestiture is
consummated or any other restructuring, cost savings initiative or other
initiative or action (calculated on a pro forma basis as though such cost
savings, operating


3
#90857912v6    
    

--------------------------------------------------------------------------------





expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that the
aggregate amount of cost savings, operating expense reductions and synergies
included pursuant to this clause (xvii), other than any cost savings, operating
expense reductions and synergies of the type that would be permitted to be
included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended, shall not exceed
US$250,000,000; provided further that no cost savings, operating expense
reductions and synergies shall be added back pursuant to this clause (xvii) to
the extent duplicative of any expenses or charges otherwise added back to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, minus (c) to the extent included in the calculation of net income
for such period, the sum of (i) extraordinary, unusual or non-recurring gains,
plus (ii) debt extinguishment gains, plus (iii) foreign currency translation
gains, plus (iv) gains on investments, plus (v) mark-to-market and foreign
currency conversion gains on hedging transactions and intercompany accounts,
plus (vi) gains on sales of fixed assets not in the ordinary course of business,
after giving effect to any related charges for, reduction of or provisions for,
taxes thereon, plus (vii) other income (including other income attributable to
minority interests). For the purpose of calculating Consolidated EBITDA for any
Person for any period, if during such period such Person or any Subsidiary of
such Person shall have made a Material Acquisition or Material Disposition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect to such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition occurred on the first day of such period.
“Material Acquisition” means any acquisition or series of related acquisitions
that involves consideration (including non-cash consideration) with a fair
market value, as of the date of the closing thereof, in excess of
US$100,000,000; provided that the Borrower may, in its sole discretion, treat an
acquisition or series of related acquisitions that involve consideration of less
than US$100,000,000 as a Material Acquisition. “Material Disposition” means any
disposition of property or series of related dispositions of property that
involves consideration (including non-cash consideration) with a fair market
value, as of the date of the closing thereof, in excess of US$100,000,000;
provided that the Borrower may, in its sole discretion, treat a disposition or
series of related dispositions that involves consideration of less than
US$100,000,000 as a Material Disposition.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Debt of the Borrower and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, net costs under
Interest Rate Agreements and amounts referred to in ‎Section 2.04 payable to the
Administrative Agent and the Lenders that are considered interest expense in
accordance with GAAP, but excluding, however (a) any such amounts referred to in
Section 2.04 payable on or before the Funding Date and (b) net interest and
charges in connection with cash pooling and multi-currency notional pooling
programs.


4
#90857912v6    
    

--------------------------------------------------------------------------------





“Consolidated Total Debt” means, as of any date of determination, all Debt
(excluding Equity-linked Debt and “advances” and “overdrafts” in respect of cash
pooling and multi-currency notional pooling programs) of the Borrower and its
Subsidiaries, on a consolidated basis.
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens, and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property and not materially
interfering with the ordinary conduct of the business conducted at such real
property;
(e)    encumbrances arising under leases or subleases of real property that do
not, individually or in the aggregate, materially detract from the value of such
real property or materially interfere with the ordinary conduct of the business
conducted at such real property;
(f)    encumbrances arising under licenses or sublicenses of intellectual
property granted in the ordinary course of such Person’s business;
(g)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
and
(h)    liens, pledges or deposits made in the ordinary course of banking
arrangements in connection with any netting or set-off arrangements for the
purpose of netting debit and credit balances.


5
#90857912v6    
    

--------------------------------------------------------------------------------





“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments and (c) obligations of such Person as lessee
under Capital Leases; provided that “Debt” shall not include borrowings against
the cash surrender value of life insurance policies covering employees of the
Borrower or its Affiliates and owned by the Borrower so long as (i) recourse for
such borrowings is limited to such policies and the proceeds thereof and
(ii) any value assigned to such policies on the consolidated financial
statements of the Borrower and its Subsidiaries is net of the amount of such
borrowings.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under ‎Section 9.07(b)(iii), Section 9.07(b)(v) and ‎Section
9.07(b)(vi) (subject to such consents, if any, as may be required under ‎Section
9.07 (b)(iii)).
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by the Borrower, its
Subsidiaries or any of its ERISA Affiliates.
“Environmental Law” means any and all statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions of any federal, state or
local governmental authority within the United States or any State or territory
thereof and which relate to the pollution or protection of the environment or
the release of any hazardous materials into the environment.
“Equity-linked Debt” means Debt that is required to be converted at, or prior
to, maturity into equity securities of the Borrower.
“Equivalent” of a currency for another currency means the Administrative Agent’s
Spot Rate of Exchange of such currency at approximately 11:00 A.M. (London time)
on the date as of which the foreign exchange computation is made.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


6
#90857912v6    
    

--------------------------------------------------------------------------------





“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder. Any former ERISA Affiliate of the
Borrower or its Subsidiaries shall continue to be considered an ERISA Affiliate
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of the Borrower or its Subsidiaries and with respect to
liabilities arising after such period for which the Borrower or its Subsidiaries
could be liable under the Code or ERISA.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (b) the provision by the administrator of
any Pension Plan of a notice of intent to terminate such Pension Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by the Borrower or an ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Borrower or any
ERISA Affiliate to make a payment to a Pension Plan required under
Section 303(k) of ERISA, which Section imposes a lien for failure to make
required payments; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event
or condition which, in the reasonable judgment of the Borrower, might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Pension Plan; (g) the withdrawal by the Borrower
or any ERISA Affiliate from any Multiemployer Plan or the termination of such
Multiemployer Plan resulting in liability pursuant to Title IV of ERISA; or (h)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Rate” means, for any Interest Period for each Advance denominated in
Euro comprising part of the same Borrowing, an interest rate per annum equal to
(a) the Euro interbank offered rate administered by the Banking Federation of
the European Union (or any other person which takes over administration of that
rate) for the relevant period displayed on page EURIBOR01 of the Reuters screen
at or about 11:00 A.M. (Central European time) two TARGET Days before the first
day of such Interest Period or, if such page or such service shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the EMU as the Administrative
Agent, after consultation with the Lenders and the Borrower, shall reasonably
select; provided that any comparable or successor rate shall be applied in a
manner consistent with market practice or (b) if no quotation for the Euro for
the relevant period is displayed and the Administrative Agent has not selected
an alternative service on which a quotation is displayed, the rate per annum at
which deposits in Euro for delivery on the first day of


7
#90857912v6    
    

--------------------------------------------------------------------------------





such Interest Period in same day funds in the approximate amount of the LIBOR
Advance being made or Continued and with a term equivalent to such Interest
Period would be offered by Mizuho’s London branch (or other branch or Affiliate)
to leading banks in the European interbank market at or about 11:00 A.M.
(Central European time) two TARGET Days before the first day of such Interest
Period; provided that the EURIBOR Rate shall at no time be less than 0% per
annum.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Default Interest” has the meaning specified in Section 2.07(a).
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, the rate per annum equal to:
(a)    with respect to any Advance denominated in U.S. Dollars pursuant to
Section 2.02(b)(iii), the London interbank offered rate as administered by ICE
Benchmark Association (or the successor thereto if the ICE Benchmark Association
is no longer administering such rate) (“LIBOR”), as published by Reuters (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two Business Days prior to the commencement of such Interest
Period, for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period), with a term equivalent to such Interest Period; and
(b)    with respect to any Advance denominated in Euro, the EURIBOR Rate;
provided that, with respect to any Interest Period as to which the applicable
Eurocurrency Rate is not displayed on the Reuters system, the Eurocurrency Rate
for such Interest Period shall be the Interpolated Rate; provided, further that
the Eurocurrency Rate shall at no time be less than 0% per annum.
“Eurocurrency Rate Advance” means an Advance which bears interest as provided in
Section 2.07(a).
“Events of Default” has the meaning specified in ‎Section 6.01.
“Exchange Act Report” means collectively, the Annual Reports of the Borrower, if
any, on Form 10-K, from time to time, the Quarterly Reports on Form 10-Q, from
time to time, and Reports on Form 8-K of the Borrower, if any, filed with or
furnished to the SEC from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes or similar Taxes imposed as a result of
such Recipient being organized under


8
#90857912v6    
    

--------------------------------------------------------------------------------





the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (b) Other Connection Taxes, (c) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and (e)
any withholding Taxes imposed under FATCA.
“Existing ES Sinope Credit Agreement” means that certain Term Loan Credit
Agreement dated as of September 14, 2017 among ES Sinope Holding B.V., as
borrower, the lenders from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the Funding Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means the fee letter dated May 11, 2018 between the Borrower and
Mizuho Bank, Ltd. setting out fees payable pursuant to Section 2.04.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Funding Date” means the first date on which the conditions set forth in
Section 3.01 have been satisfied.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be


9
#90857912v6    
    

--------------------------------------------------------------------------------





approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 2.18.
“Holding Company” has the meaning specified in Section 6.01(h).
“Indemnified Person” has the meaning specified in Section 9.04(c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information” has the meaning specified in Section 9.19.
“Interest Period” means the period commencing on the date of the borrowing of a
Eurocurrency Rate Advance, or on the date of continuation of such Advance as a
Eurocurrency Rate Advance upon expiration of successive Interest Periods
applicable thereto, and ending on the last day of the period selected by the
Borrower pursuant to the provisions hereof. The duration of each such Interest
Period shall be one, two, three or six months, as the Borrower may select in the
Notice of Borrowing or the Notice of Continuation for such Advance; provided,
however, that:
(a)    any Interest Period which would end after the Maturity Date will end on
the Maturity Date;
(b)    any Interest Period that begins on the last Business Day of any calendar
month, or on any day for which there is no corresponding day in the last month
of such Interest Period, shall end on the last Business Day of the month at the
end of such Interest Period; and
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the preceding Business Day.


10
#90857912v6    
    

--------------------------------------------------------------------------------





“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Borrower or any of its Subsidiaries is a party.
“Interpolated Rate” means for any Borrowing, the rate which results from
interpolating on a linear basis between:
(a)    the applicable Eurocurrency Rate for the longest period (for which such
Eurocurrency Rate is available) which is less than the Interest Period of such
Borrowing; and
(b)    the applicable Eurocurrency Rate for the shortest period (for which such
Eurocurrency Rate is available) which exceeds the Interest Period of such
Borrowing,
each as of the date on which the Eurocurrency Rate of such Borrowing is
determined in accordance with the terms of this Agreement.
“IRS” means the United States Internal Revenue Service.
“Lender” means a lender with a Commitment or Advance and any other Person that
shall become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any interest of a vendor or lessor under any
conditional sale or other title retention agreement and any lease in the nature
thereof).
“Loan Document” means this Agreement, including the schedules and exhibits
hereto, the Fee Letter, and any Note.
“Majority Lenders” means at any time Lenders holding greater than 50% of the sum
of (i) the then aggregate unpaid principal amount of the Advances held by all
Lenders and (ii) the aggregate undrawn Commitments of all Lenders then
outstanding.
“Maturity Date” means May 10, 2019.
“Mizuho” has the meaning specified in the recital of parties.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower is making, or is obligated to make, contributions or has within any of
the preceding six plan years been obligated to make or accrue contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates


11
#90857912v6    
    

--------------------------------------------------------------------------------





or (b) was so maintained and in respect of which the Borrower or an ERISA
Affiliate could have liability under Section 4063, 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Majority Lenders.
“Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit C delivered pursuant to a request made under
Section 2.14, evidencing the aggregate indebtedness of the Borrower to such
Lender resulting from the Advances made or held by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Notice of Continuation” has the meaning specified in Section 2.09.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Participant” has the meaning specified in Section 9.07(d).
“Participant Register” has the meaning specified in Section 9.07(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” has the meaning specified in Section 9.18.
“PBGC” means the U.S. Pension Benefit Guaranty Corporation.
“Pension Plan” means a Single Employer Plan or a Multiple Employer Plan or both.


12
#90857912v6    
    

--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.
“Platform” has the meaning specified in Section 9.02(g)(i).
“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.
“Primary Currency” has the meaning specified in Section 9.14(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 9.02(g)(i).
“RCRA” has the meaning specified in Section 4.01(m).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any SPC,
as applicable.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Resignation Effective Date” has the meaning specified in Section 8.06(a).
“Responsible Officer” means, for purposes of notices given pursuant to Article
II, any officer or employee of the Borrower so designated by any of the chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer or controller of the Borrower in a notice to the Administrative Agent
or any other officer or employee of the Borrower in or pursuant to an agreement
between the Borrower and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
To the extent requested by the Administrative Agent, each Responsible Officer
will provide an incumbency certificate, in form and substance satisfactory to
the Administrative Agent.
“Sanctioned Country” means, at any time, a country, region or territory which,
or whose government is, the subject or target of any comprehensive territorial
Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria.


13
#90857912v6    
    

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Sanctioned Person under clause (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom or (c) the Australian Department of Foreign
Affairs and Trade.
“SEC” means the Securities and Exchange Commission and any successor agency.
“Significant Subsidiary” means, at any time, any Subsidiary of the Borrower
which accounts for more than 5% of consolidated total assets or 5% of
consolidated revenue of the Borrower determined in accordance with GAAP.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and its
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Solvent” means, with respect to any Person, as of any date of determination,
(i) the sum of the debt (including contingent liabilities) of such Person and
its Subsidiaries, taken as a whole, does not exceed the fair value of the assets
(on a going concern basis) of such Person and its Subsidiaries, taken as a
whole; (ii) the present fair saleable value of the assets (on a going concern
basis) of such Person and its Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities of such Person
and its Subsidiaries, taken as a whole, on their debts as they become absolute
and matured in the ordinary course of business; (iii) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person and its Subsidiaries, taken as a whole, contemplated
as of such date; and (iv) such Person and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business; provided that the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“SPC” has the meaning specified in Section 2.18.


14
#90857912v6    
    

--------------------------------------------------------------------------------





“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which at least 50% of the total voting power of shares
of stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“TARGET Day” means any day on which TARGET2 is open for business.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or other like charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Trade Date” has the meaning specified in Section 9.07(b)(i)(B).
“US$” or “U.S. Dollars” each means lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.12(f)(ii)(B)(3).
“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    [Reserved].
Section 1.03    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


15
#90857912v6    
    

--------------------------------------------------------------------------------





(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.04    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements referred to in Section 4.01(e).
All computations determining compliance with financial covenants or terms,
including definitions used therein, shall be prepared in accordance with
generally accepted accounting principles in effect at the time of the
preparation of, and in conformity with those used to prepare, the historical
financial statements delivered to the Lenders pursuant to Section 4.01(e). If at
any time the computations for determining compliance with financial covenants or
provisions relating thereto utilize generally accepted accounting principles
different than those then being utilized in the financial statements being
delivered to the Lenders, such financial statements shall be accompanied by a
reconciliation statement. If at any time any change in GAAP or the required
adoption by the Borrower of international financial reporting standards would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or the adoption of such international financial
reporting standards (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP in effect at the time of the preparation of,
and in conformity with those used to prepare, the historical financial
statements delivered to the Lenders pursuant to Section 4.01(e) and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
or the adoption of such international financial reporting standards.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(a) whether a lease constitutes a capital lease or an operating lease shall be
determined based on GAAP as in effect on the date hereof, notwithstanding any
modification or interpretative change thereto after the date hereof and (b) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of


16
#90857912v6    
    

--------------------------------------------------------------------------------





amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Borrower
or any Subsidiary thereof at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01    The Advances. Each Lender agrees, on the terms and conditions
hereinafter set forth, to make an Advance denominated in Euros to the Borrower
on the Funding Date in a principal amount not to exceed its Commitment on the
Funding Date. The Borrower may make only one borrowing of the full amount of the
Advances, which shall be made on the Funding Date. The Advances shall consist of
Eurocurrency Rate Advances. Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed. The Commitment of each
Lender shall terminate immediately and without further action on the Funding
Date after giving effect to the funding of such Lender’s Commitment.
Section 2.02    Making the Advances.
(a)    Each Borrowing shall be made on notice, given not later than 12:00 noon
(New York City time) on the third Business Day prior to the date of a proposed
Borrowing by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof by electronic mail. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be by electronic mail or telephone, confirmed
immediately in writing by hand delivery or electronic mail, in substantially the
form of Exhibit D hereto or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower,
specifying therein the requested (i) date of such Borrowing, (ii) aggregate
amount of such Borrowing, (iii) the initial Interest Period for each such
Advance and (iv) wire transfer instructions with respect to such Borrowing. Each
Lender shall, before 11:00 A.M. (New York City time) on the requested date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its applicable address referred to in
Section 9.02, in same day funds, such Lender’s ratable portion of such
Borrowing. Upon fulfillment of the applicable conditions set forth in Section
3.01, the Administrative Agent will make such funds available to the Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of the Administrative Agent with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.


17
#90857912v6    
    

--------------------------------------------------------------------------------





(b)    Anything in subsection (a) above to the contrary notwithstanding,
(i)    the Borrower may not select a Borrowing or continuance of any Borrowing
if the aggregate amount of such Borrowing or such continuance is less than
€10,000,000;
(ii)    there shall be no more than three Interest Periods outstanding hereunder
at any time;
(iii)    if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation, in each case after the Funding Date, makes it unlawful, or that any
central bank or other Governmental Authority asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Euros or to fund or maintain
Eurocurrency Rate Advances in Euros hereunder, the Commitment of such Lender to
make Eurocurrency Rate Advances in such currency shall forthwith be suspended,
until the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist, and
the Borrower shall convert such Advances into U.S. Dollar denominated Advances
in a principal amount equal to the Equivalent in U.S. Dollars, determined as of
the date of such conversion, of the then outstanding principal amount of such
Eurocurrency Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Advances to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Rate Advances; provided that if, at any
time after a Lender gives notice under this Section 2.02(b)(iii), such Lender
determines that it may lawfully make Eurocurrency Rate Advances in Euros, such
Lender shall promptly give notice of that determination to the Borrower and the
Administrative Agent. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurocurrency Rate Advances in Euros shall thereupon
be restored and any Advance that has been converted from a Eurocurrency Rate
Advance denominated in Euros to a Eurocurrency Rate Advance denominated in U.S.
Dollars shall be reconverted to a Eurocurrency Rate Advance denominated in Euros
prior to any such conversion pursuant to this Section 2.02(b)(iii) at the end of
the immediately following Interest Period; and
(iv)    if the Majority Lenders shall notify the Administrative Agent that (A)
the Eurocurrency Rate for Eurocurrency Rate Advances comprising such Borrowing
will not adequately reflect the cost to such Majority Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Borrowing or
(B) deposits are not being offered to banks in the applicable interbank market
for the applicable amount and Interest Period of such Borrowing or (C)
reasonable and adequate means do not exist for ascertaining the Eurocurrency
Rate for such Interest Period, each Advance comprising such Borrowing shall bear
interest at a rate equal to each Lender’s cost of funds applicable to such
Advance plus the Applicable Margin


18
#90857912v6    
    

--------------------------------------------------------------------------------





until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such alternative rate of interest to apply no longer
exist.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Advance to be made by such Lender as part of such Borrowing or by
reason of the termination of hedging or other similar arrangements, in each case
when such Advance is not made on such date, including without limitation, as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in
Article III. The Lender making demand for such indemnification shall deliver to
the Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be conclusive as to
the amount of compensation due to such Lender, absent manifest error.
(d)    Unless the Administrative Agent shall have received notice from a Lender
at least three hours prior to the time any Borrowing is due to be funded by the
Lenders that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
higher of (A) the interest rate applicable at the time to the Advances
comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
(e)    The failure of any Lender to make an Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
Section 2.03    [Reserved].


19
#90857912v6    
    

--------------------------------------------------------------------------------





Section 2.04    Fees. Administrative Agent and Arranger Fees. The Borrower
agrees to pay to Mizuho, in the amounts, at the times and for the account of the
Persons specified in the Fee Letter, the fees set forth in the Fee Letter.
Section 2.05    [Reserved].
Section 2.06    Repayment and Prepayment of the Advances.
(a)    Mandatory Repayment of Advances. The Borrower shall repay to the
Administrative Agent, for the account of the Lenders, the outstanding principal
amount of the Advances on the Maturity Date.
(b)    Voluntary Prepayments of Borrowings. The Borrower shall not have any
right to prepay any principal amount of the Advances other than as provided in
this subsection (b). The Borrower may, at any time after the Funding Date on any
Business Day, and upon irrevocable notice to the Administrative Agent provided
not later than 12:00 noon (New York City time) at least two Business Days prior
to the proposed date of prepayment, in each case stating the proposed date and
aggregate principal amount of the prepayment, prepay Advances, and if such
notice is given the Borrower shall prepay such principal amount; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of not less than €10,000,000 or an integral multiple of €1,000,000 in
excess thereof, (ii) the Borrower shall pay all accrued interest to the date of
such prepayment on the portion of such Eurocurrency Rate Advance being prepaid
and shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b) and (iii) without limiting the Borrower’s obligations under
Section 9.04(b), a notice of prepayment may be conditioned on the effectiveness
of other credit facilities or the availability of a source of funds for such
prepayment, in which case such notice may be revoked or extended by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Each notice of prepayment will specify
the date and amount of such prepayment and the Advances to be prepaid.
Section 2.07    Interest on Advances. The Borrower shall pay interest accrued on
the principal amount of each Advance made to it outstanding from time to time
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(a)    Eurocurrency Rate Advances. A rate per annum equal at all times during
the Interest Period for such Advance to the sum of the Eurocurrency Rate for the
applicable currency for such Interest Period plus the Applicable Margin, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on the day which occurs during such
Interest Period three months from the first day of such Interest Period and on
the Maturity Date; provided that the Administrative Agent may, upon the request
of the Majority Lenders, require that the Borrower pay interest (“Eurocurrency
Default Interest”) on any principal amount of any Eurocurrency Rate Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) from the date on which such amount is due until such amount is paid
in full, payable on demand, at a rate per annum equal at all times to (x) during
the Interest Period


20
#90857912v6    
    

--------------------------------------------------------------------------------





applicable to such Eurocurrency Rate Advance, 2% per annum above the rate per
annum required to be paid on such amount immediately prior to the date on which
such amount became due and (y) after the expiration of such Interest Period, 2%
per annum above the Eurocurrency Rate for the applicable currency and for a one
month Interest Period in effect from time to time plus the Applicable Margin;
provided, however, that following the making of the request or the granting of
the consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
or upon acceleration of the Advances (pursuant to a vote of the Majority Lenders
or by process of law upon the occurrence of an Event of Default under Section
6.01(e)), Eurocurrency Default Interest shall accrue and be payable hereunder
whether or not previously required by the Majority Lenders.
(b)    Reserves on Eurocurrency Rate Advances. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency Liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Advance made to the
Borrower equal to the actual costs of such reserves allocated to such Advance by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Advance, provided that the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant interest payment date, such additional
interest shall be due and payable 10 days from receipt of such notice.
Section 2.08    Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rates
determined by the Administrative Agent for purposes of Section 2.07(a).
Section 2.09    Voluntary Continuation of Advances.
(a)    The Borrower may on any Business Day, upon notice in such form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower given to the Administrative Agent not later than 12:00
noon (New York City time) on the third Business Day prior to the date of the
proposed continuance (a “Notice of Continuation”) and subject to the provisions
of Section 2.02(b), upon the expiration of any Interest Period applicable to
Advances which are Eurocurrency Rate Advances made to the Borrower, continue all
(or, subject to Section 2.02(b), any portion of) such Advances as Eurocurrency
Rate Advances and the succeeding Interest Period(s) of such continued Advances
shall commence on the last day of the Interest Period of the Advances to be
continued. Each such Notice of Continuation shall, within the restrictions
specified above, specify (A) the date of such continuation, (B) the Advances
(or, subject to Section 2.02(b), any portion thereof) to be continued, (C) the
duration of the Interest Period for each such Advance and (D) that no Potential
Event of Default or Event of Default has occurred and is continuing. The
Borrower


21
#90857912v6    
    

--------------------------------------------------------------------------------





may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Advances comprising such Borrowing, and the Advances
comprising each such portion shall be considered a separate Borrowing.
(b)    If upon the expiration of the then existing Interest Period applicable to
any Advance, the Borrower shall not have delivered a Notice of Continuation in
accordance with this Section 2.09, then such Advance shall, upon such
expiration, automatically be continued as a Eurocurrency Rate Advance with an
Interest Period of one month.
(c)    After the occurrence of and during the continuance of a Potential Event
of Default or an Event of Default, any Advance will automatically be continued
as a Eurocurrency Rate Advance with an Interest Period of one month after the
expiration of any Interest Period then in effect for such Advance.
Section 2.10    Increased Costs.
(a)    If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurocurrency Rate Advances payable under Section 2.07(b)) in or in the
interpretation of any law or regulation, in each case after the Funding Date, or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
issued after the Funding Date, there shall be any increase in the cost (other
than with respect to Taxes) to any Lender of agreeing to make or making, funding
or maintaining Eurocurrency Rate Advances, then the Borrower shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A reasonably detailed certificate as to the amount and manner of
calculation of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case issued after the Funding
Date, affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
reasonably detailed certificate as to such amounts and the manner of calculation
thereof submitted to the Borrower and the Administrative Agent by such Lender


22
#90857912v6    
    

--------------------------------------------------------------------------------





shall be conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt and notwithstanding anything in this Section to the contrary,
this Section 2.10(b) shall apply to all requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act, regardless of the date adopted,
issued, promulgated or implemented and this Section 2.10(b) shall apply to all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III regardless of the date enacted,
adopted, issued or implemented.
(c)    If a Lender shall change its Applicable Lending Office, such Lender shall
not be entitled to receive any greater payment under Section 2.10 and Section
2.12 than the amount such Lender would have been entitled to receive if it had
not changed its Applicable Lending Office, unless such change was made at the
request of the Borrower or at a time when the circumstances giving rise to such
greater payment did not exist.
Section 2.11    Payments and Computations.
(a)    The Borrower shall make each payment hereunder (except with respect to
principal of, interest on, and other amounts (other than fees) relating to,
Advances or Commitments denominated in Euros, not later than 1:00 P.M. (New York
City time) on the day when due in U.S. Dollars to the Administrative Agent at
its address referred to in Schedule 1.02 in same day funds, without setoff,
deduction or counterclaim. The Borrower shall make each payment with respect to
principal of, interest on, and other amounts (other than fees) relating to
Advances or Commitments denominated in Euros not later than 1:00 P.M. (New York
City time) on the day when due in Euros, in each case, to the Administrative
Agent at its address referred to in Schedule 1.02 in same day funds, without
setoff, deduction or counterclaim. Subject to the immediately succeeding
sentence, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
to the Lenders for the account of their respective Applicable Lending Offices
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon receipt of
principal or interest paid after an Event of Default and an acceleration or a
deemed acceleration of amounts due hereunder, the Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest ratably in accordance with each Lender’s outstanding
Advances to the Lenders for the account of their respective Applicable Lending
Offices. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


23
#90857912v6    
    

--------------------------------------------------------------------------------





(b)    All computations of interest shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest; provided, however, if such extension would
cause payment of interest on or principal of Eurocurrency Rate Advances to be
made in the next following calendar month, such payment shall be made on the
preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.
Section 2.12    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


24
#90857912v6    
    

--------------------------------------------------------------------------------





(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, in each case attributable to any payment made by or on account of any
obligation of the Borrower, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the calculation of the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.12, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (%4) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the


25
#90857912v6    
    

--------------------------------------------------------------------------------





Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)        executed copies of IRS Form W-8ECI;
(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described


26
#90857912v6    
    

--------------------------------------------------------------------------------





in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


27
#90857912v6    
    

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Without prejudice to the survival of any other agreement
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.12, and the agreements and obligations of all Persons under Section
2.12(g), shall survive the payment in full of principal and interest hereunder.
Section 2.13    Sharing of Payments, Etc.    If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder held by it resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
portions of the Advances and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the


28
#90857912v6    
    

--------------------------------------------------------------------------------





express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Advances owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to or to be made by such
Lender, the Borrower shall promptly execute and deliver to such Lender
promissory notes or other evidence of such indebtedness, in form and substance
reasonably satisfactory to the Borrower and such Lender, payable to the order of
such Lender in a principal amount equal to the Commitment (or, if such
Commitment has been terminated, the Advances) of such Lender; provided, however,
that the execution and delivery of such promissory note or other evidence of
indebtedness shall not be a condition precedent to the making of the Advances
under this Agreement.
(b)    The Register maintained by the Administrative Agent pursuant to Section
9.07(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date,
amount, currency and tenor, as applicable, of each Borrowing and the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, if any, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.
(c)    The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.15    Use of Proceeds.
(a)    The Advances shall be used by the Borrower (i) to repay amounts
outstanding under the Existing ES Sinope Credit Agreement and (ii) for general
corporate purposes.


29
#90857912v6    
    

--------------------------------------------------------------------------------





(b)    No portion of the proceeds of the Advances shall be used by the Borrower
or any of its Subsidiaries in any manner which might cause the Advances or the
application of such proceeds to violate, or require any Lender to make any
filing or take any other action under, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System.
(c)    The Borrower will not request any Borrowing, and the Borrower shall not
knowingly use, and shall procure that its Subsidiaries and their respective
directors, officers, employees and agents shall not knowingly use, the proceeds
of the Advances (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 2.16    [Reserved].
Section 2.17    Mitigation Obligations; Replacement of Lenders; Non-Ratable
Termination of Commitments.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under ‎Section 2.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to ‎Section 2.12, or if any
Lender gives the Administrative Agent any notice under Section 2.02(b)(iii) that
it is unlawful for such Lender to make or maintain Eurocurrency Rate Advances,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to ‎Section 2.10 or ‎Section 2.12, or eliminate such unlawfulness, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.
(b)    Replacement of Lenders. If any Lender requests compensation under
‎Section 2.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to ‎Section 2.12, or if any Lender gives the
Administrative Agent any notice under Section 2.02(b)(iii) that it is unlawful
for such Lender to make or maintain Eurocurrency Rate Advances, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with ‎Section 2.17(a), or if a Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, ‎Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to ‎Section 2.10,
‎Section 2.12 or ‎Section 9.04) and obligations under this Agreement and the
related


30
#90857912v6    
    

--------------------------------------------------------------------------------





Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in ‎Section 9.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under ‎Section 9.04 (b)) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under ‎Section 2.10 or payments required to be made pursuant to
‎Section 2.12, such assignment will result in a reduction in such compensation
or payments thereafter;
(iv)    in the case of any such assignment resulting from a notice of
unlawfulness under Section 2.02(b)(iii), the assignee will not be subject to
such unlawfulness;
(v)    such assignment does not conflict with applicable law;
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vii)    no Event of Default or Potential Event of Default shall have occurred
and be continuing.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c)    Non-Ratable Termination of Commitments and Prepayment of Certain Lenders.
If any Lender requests compensation under Section 2.10 and the Majority Lenders
are not also doing the same, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12 and the
Borrower is not also required to make such payments to the Majority Lenders, or
if any Lender gives the Administrative Agent any notice under Section
2.02(b)(iii) that it is unlawful for such Lender to make or maintain
Eurocurrency Rate Advances and the Majority Lenders have not also provided such
notice, and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a), or if any Lender is
a Non-Consenting Lender, then the Borrower may, upon notice to such Lender and
the Administrative Agent, prepay the Advances of such Lender in full, together
with accrued interest thereon, accrued fees and all other amounts payable to
such Lender hereunder and under the other Loan Documents


31
#90857912v6    
    

--------------------------------------------------------------------------------





(including any amounts under Section 9.04(b)); provided that no Potential Event
of Default or Event of Default shall have occurred and be continuing.
The Commitments or Advances, as applicable, of a Lender may not be terminated or
so prepaid if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to terminate such Commitment
or make such prepayment, as applicable, cease to apply.
Section 2.18    Special Purpose Funding Vehicles.
(a)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by an SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Advance, the Granting Lender shall be obligated to fund
such Advance pursuant to the terms hereof. The funding of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPC may disclose on a confidential basis any non-public information relating
to its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety or guarantee to such SPC.
(b)    Each Granting Lender, acting solely for this purpose on the Borrower’s
behalf, shall maintain a register comparable to the Register maintained by the
Administrative Agent pursuant to Section 9.07(c) for purpose of recording the
funding of Advances by SPCs.
(c)    Assignments of and participations in Advances funded by SPCs shall be
subject to the provisions of Section 9.07.
(d)    Notwithstanding anything to the contrary in this Agreement, (i)
the Borrower shall not be required to pay any amount under Sections 2.10, 2.12
or 2.17 that is greater than the amount which the Borrower would have been
required to pay had such SPC not provided the Borrower with any part of any
Advance of such Granting Lender and (ii) an SPC shall not be entitled to any
benefits under Section 2.12 unless such SPC agrees to be subject to the
provisions of Sections 2.10(c), 2.12(d), 2.12(f), 2.12(g) and 2.17 as if it were
an assignee (as of the date it funds its first Advance hereunder) under Section
9.07.
ARTICLE III    
CONDITIONS PRECEDENT


32
#90857912v6    
    

--------------------------------------------------------------------------------





Section 3.01    Condition Precedent to the Funding Date. This Agreement and the
obligations of the Lenders to make the Advances on the Funding Date shall become
effective on the first date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.01):
(a)    The Administrative Agent (or its counsel) shall have received the
following:
(i)    from each party hereto either (a) a counterpart of this Agreement signed
on behalf of such party or (b) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of this Agreement;
(ii)    a Notice of Borrowing in accordance with Section 2.02;
(iii)    a certificate of the Secretary, Assistant Secretary or other authorized
officer of the Borrower, dated the Funding Date, (A) certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Agreement and any other documents to be delivered by the Borrower hereunder, (B)
attaching and certifying the correctness and completeness of the copies of the
Borrower’s Certificate of Incorporation and Bylaws, (C) attaching and certifying
the correctness and completeness of copies of the resolutions of the Board of
Directors or similar governing body of the Borrower, approving the execution,
delivery and performance of this Agreement and (D) attaching a good standing
certificate of the Borrower from the state of its organization, dated a recent
date prior to the Funding Date;
(iv)    a favorable opinion of William L. Deckelman, Jr., Esq., General Counsel
of the Borrower, dated the Funding Date, substantially in the form of Exhibit F
hereto;
(v)    a certificate of an authorized officer of the Borrower, dated the Funding
Date, stating that (i) the representations and warranties of the Borrower
contained in Article IV are correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct in all respects) on and as of the Funding Date, before and immediately
after giving effect to the Borrowing to be made on the Funding Date and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
only to an earlier date, in which case they were correct as of such earlier
date, and (ii) no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Potential Event of Default;
(vi)    evidence reasonably satisfactory to it that all principal, premium, if
any, interest, fees and other amounts due or outstanding under the Existing ES
Sinope Credit Agreement shall have been (or substantially simultaneously with
the Funding Date shall be) paid in full; and


33
#90857912v6    
    

--------------------------------------------------------------------------------





(vii)    no later than five Business Days in advance of the Funding Date, all
documentation and other information reasonably requested with respect to the
Borrower in writing by any Lender at least ten Business Days in advance of the
Funding Date, which documentation or other information is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
        
(b)    The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by it and the Borrower to be due and payable on or
prior to the Funding Date, including, to the extent invoiced at least two
Business Days prior to the Funding Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrower under any Loan
Document.
The Administrative Agent shall notify the Borrower and the Lenders of the
Funding Date, and such notice shall be conclusive and binding.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Borrower. On the Funding
Date, the Borrower represents and warrants as follows:
(a)    Due Organization, etc. The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Borrower is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole. Each Significant Subsidiary
of the Borrower is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation. Each such Significant Subsidiary
is duly qualified to do business in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
(b)    Due Authorization, etc. The execution, delivery and performance by the
Borrower of this Agreement are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s certificate of incorporation or bylaws, (ii) applicable law or (iii)
any material contractual restriction binding on the Borrower.
(c)    Governmental Consent. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Borrower of
this Agreement except for


34
#90857912v6    
    

--------------------------------------------------------------------------------





those which have been obtained on or prior to the Funding Date and remain in
full force and effect.
(d)    Validity. This Agreement has been duly executed and delivered by the
Borrower and is a valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, arrangement, moratorium and other similar
laws affecting creditors’ rights generally, concepts of reasonableness and to
the application of general principles of equity.
(e)    Condition of the Borrower. The consolidated balance sheet of the Borrower
as at December 31, 2017, and the related consolidated statements of income and
stockholders’ equity of the Borrower for the fiscal year then ended, copies of
which have been furnished to each Lender, fairly present the consolidated
financial condition of the Borrower as at such date and the consolidated results
of the operations of the Borrower for the fiscal year ended on such date, all in
accordance with GAAP consistently applied. There has been no material adverse
change in the business, financial condition or operations of the Borrower and
its Subsidiaries, taken as a whole, since December 31, 2017.
(f)    Litigation. There is no pending or (to the knowledge of the Borrower)
threatened investigation, action or proceeding against the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator which (i)
except as disclosed in the Exchange Act Reports filed prior to the Funding Date,
would, if adversely determined, reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, or (ii) purports to affect the
legality, validity or enforceability of this Agreement.
(g)    Margin Regulations. No proceeds of the Advances will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates or would
cause a violation of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.
(h)    Payment of Taxes. Except as disclosed in the Exchange Act Reports filed
prior to the Funding Date, the Borrower and each of its Significant Subsidiaries
have filed or caused to be filed all Tax returns (federal, state, local and
foreign) required to be filed and paid all amounts of Taxes shown thereon to be
due, including interest and penalties, except (i) for such Taxes as are being
contested in good faith and by proper proceedings and with respect to which
appropriate reserves are being maintained by the Borrower or any such
Subsidiary, as the case may be and (ii) to the extent that the failure to file
such returns or pay such Taxes would not reasonably be expected to have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole.
(i)    Governmental Regulation. The Borrower is not required to register as an
investment company under the Investment Company Act of 1940, as amended.


35
#90857912v6    
    

--------------------------------------------------------------------------------





(j)    ERISA. Except as disclosed in the Exchange Act Reports filed prior to the
Funding Date:
(i)    no ERISA Event has occurred or is reasonably expected to occur (other
than for premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to the Borrower or its ERISA Affiliates of
more than US$250,000,000 over the amount previously reflected for any such
liabilities, in accordance with GAAP, on the financial statements delivered
pursuant to Section 4.01(e);
(ii)    Schedule B (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Pension Plan, copies of which have been filed
with the IRS and furnished to the Administrative Agent, is complete and, to the
best knowledge of the Borrower, accurate, and since the date of such Schedule B
there has been no change in the funding status of any such Pension Plan except
any change that would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Borrower and
the Subsidiaries, taken as a whole;
(iii)    as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to the Borrower
or any of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan, when aggregated with such potential liability for a complete withdrawal
for all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed US$250,000,000;
(iv)    the Borrower and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole;
(v)    each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the IRS that the
Employee Benefit Plan is so qualified (or a timely application for such a
determination letter is pending), and to the best of the Borrower’s knowledge,
the Employee Benefit Plan has not been operated in any way that would result in
the Employee Benefit Plan no longer being so qualified except as would not
reasonably be expected to have a material adverse effect on the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole; and
(vi)    neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization or has been terminated or has been determined to be in
“endangered” or “critical” status, within the meaning of Title IV of ERISA, and,
to the best


36
#90857912v6    
    

--------------------------------------------------------------------------------





knowledge of the Borrower, no Multiemployer Plan is reasonably expected to be
insolvent, in reorganization or to be terminated or to be determined to be in
“endangered” or “critical” status within the meaning of Title IV of ERISA, in
each case, resulting in a liability to the Borrower or its ERISA Affiliates of
more than US$250,000,000.
(k)    Disclosure. The documents, certificates and written materials furnished
to the Administrative Agent or any Lender by or on behalf of the Borrower for
use in connection with the transactions contemplated in this Agreement, taken as
a whole with other documents, certificates and written materials furnished
contemporaneously therewith, do not contain any untrue statement of fact or omit
to state a material fact (known to the Borrower in the case of any documents,
certificates or written statements not furnished by it) necessary in order to
make the statements contained therein not misleading in light of the
circumstances under which the same were made.
(l)    Insurance. The Borrower and its Subsidiaries (i) maintain insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as are usually insured by companies engaged in similar
businesses or (ii) maintain a plan or plans of self-insurance to such extent and
covering such risks as is usual for companies of comparable size engaged in the
same or similar business, which plans shall include, among other things,
adequate reserves for the risks that are self-insured.
(m)    Environmental Matters. Except as disclosed in the Exchange Act Reports
filed prior to the Funding Date, (i) the Borrower and each of its Subsidiaries
is in compliance with all Environmental Laws except to the extent any
non-compliance would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Borrower and
its Subsidiaries, taken as a whole, and (ii) there has been no “release or
threatened release of a hazardous substance” (as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 et seq.) or any other release, emission or discharge into the
environment of any hazardous or toxic substance, pollutant or other materials
from the Borrower’s or its Subsidiaries’ property other than as permitted under
applicable Environmental Law and other than those which would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole. Other than disposals for
which the Borrower has been indemnified in full, all “hazardous waste” (as
defined by the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.
and the regulations thereunder, 40 CFR Part 261 (“RCRA”)) generated at the
Borrower’s or any Subsidiaries’ properties have in the past been and shall
continue to be disposed of at sites which maintain valid permits under RCRA and
any applicable state or local Environmental Law, except to the extent where the
failure to so dispose would not reasonably be expected have a material adverse
effect on the business, financial condition or operations of the Borrower and
its Subsidiaries, taken as a whole.
(n)    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and


37
#90857912v6    
    

--------------------------------------------------------------------------------





Borrower Agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, its directors,
officers, employees and Borrower Agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of the Borrower, any of the
directors or officers of the Borrower, (b) to the knowledge of the Borrower or
such Subsidiary, any director or officer of any Subsidiary of the Borrower or
(c) to the knowledge of the Borrower, any Borrower Agent or employee of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.
(o)    Solvency. The Borrower and its Subsidiaries, on a consolidated basis,
immediately after giving effect to the borrowing and use of proceeds of the
Advances on the Funding Date, will be Solvent.
(p)    Use of Proceeds. The Borrower will use the proceeds of the Advances only
in accordance with Section 2.15.
ARTICLE V    
COVENANTS
Section 5.01    Affirmative Covenants of the Borrower. The Borrower covenants
and agrees that the Borrower will, from and after the Funding Date unless and
until the Advances shall have been paid in full and all of the Commitments of
the Lenders shall have terminated, unless Majority Lenders shall otherwise
consent in writing:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, except to the
extent any non-compliance would not reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, such compliance to include,
without limitation, (x) complying with all Environmental Laws and (y) paying
before the same become delinquent all Taxes imposed upon it or upon its property
except to the extent contested in good faith.
(b)    Reporting Requirements. Furnish to the Administrative Agent (for
distribution to each Lender):
(i)    as soon as available and in any event within 60 days of the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a copy
of the quarterly report (x) for such quarter for the Borrower, containing a
consolidated balance sheet and consolidated statements of income and (y) for the
period consisting of the fiscal year then elapsed, for the Borrower, containing
consolidated statements of stockholders’ equity and cash flows;
(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the consolidated annual audit report


38
#90857912v6    
    

--------------------------------------------------------------------------------





for such year for the Borrower, containing financial statements (including a
consolidated balance sheet, consolidated statements of income, retained earnings
and cash flows of the Borrower) for such year, accompanied by an opinion of
Deloitte & Touche or other nationally recognized independent public accountants.
The opinion shall be unqualified (as to going concern, scope of audit and
disagreements over the accounting or other treatment of offsets) and shall state
that such consolidated financial statements present fairly the consolidated
financial position of the Borrower as at the dates indicated and the results of
its operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as stated therein) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
(iii)    together with each delivery of the report of the Borrower pursuant to
clause (b)(i) or clause (b)(ii) above, a compliance certificate for the quarter
or year, as applicable, executed by an authorized financial officer of the
Borrower (A) stating, in the case of the financial statements delivered under
‎Section 5.01(b)(i) for such quarter, that such financial statements fairly
present the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of operations of the Borrower and its
Subsidiaries and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise stated
therein), subject to the absence of footnotes and changes resulting from audit
and normal year-end adjustment, (B) stating that such authorized financial
officer has reviewed the terms of this Agreement and has made, or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and financial condition of the Borrower and its Subsidiaries during
the accounting period covered by such financial statements and that such
authorized financial officer does not have knowledge of the existence, as at the
date of the compliance certificate, of any condition or event that constitutes
an Event of Default or a Potential Event of Default or, if any such condition or
event exists, specifying the nature thereof and what action the Borrower has
taken, is taking and proposes to take with respect thereto and (C) demonstrating
in reasonable detail compliance at the end of such accounting periods with the
restrictions contained in Section 5.02(c).
(iv)    promptly, and in any event within five days, after any authorized
financial officer of the Borrower becomes aware of the occurrence of an Event of
Default or Potential Event of Default continuing on the date of such statement,
a statement of an authorized financial officer of the Borrower setting forth
details of such Event of Default or Potential Event of Default and the action
which the Borrower has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports that the Borrower or any of its
Subsidiaries sends to its stockholders generally, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its


39
#90857912v6    
    

--------------------------------------------------------------------------------





Subsidiaries files with the SEC or any governmental authority that may be
substituted therefor, or with any national securities exchange;
(vi)    promptly after the commencement thereof, notice of all material actions,
suits and proceedings before any court or government department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Borrower or any of its Subsidiaries, of the type described in Section 4.01(f);
(vii)    promptly after the occurrence thereof, notice of (A) any event which
makes any of the representations contained in Section 4.01(m) inaccurate or
(B) the receipt by the Borrower of any notice, order, directive or other
communication from a governmental authority alleging violations of or
noncompliance with any Environmental Law which would reasonably be expected to
have a material adverse effect on the business, financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole; and
(viii)    such other information respecting the business, financial condition or
operations of the Borrower and its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request.
In lieu of furnishing to the Administrative Agent paper copies of the documents
required to be delivered pursuant to ‎Section 5.01(b)(i), ‎Section 5.01(b)(ii),
‎Section 5.01(b)(v), ‎Section 5.01(b)(vi) and Section 5.01(b)(viii), to the
extent such documents are filed with the SEC, or, in the case of Section
5.01(b)(viii), posted on the Borrower’s Internet website, the Borrower shall
notify the Administrative Agent when such documents are so filed and may make
such documents available to the Administrative Agent and Lenders at its Internet
website located at http://www.dxc.technology, and through the SEC’s EDGAR
system. Notwithstanding the foregoing, the Borrower shall deliver paper copies
of such documents to any Lender that requests the Borrower to deliver such paper
copies.
(c)    Corporate Existence, Etc. The Borrower will, and will cause each of its
Significant Subsidiaries to, at all times maintain its fundamental business and
preserve and keep in full force and effect its corporate existence and all
material rights, franchises and licenses necessary or desirable in the normal
conduct of its business, in each case as applicable, except (i) as permitted
under ‎Section 5.02(b) and (ii) if, in the reasonable business judgment of the
Borrower, it is in the business interest of the Borrower or such Subsidiary not
to preserve and maintain such legal existence (except with respect to the
Borrower), rights (charter and statutory), franchises and licenses, and such
failure to preserve the same would not reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole.
(d)    Maintenance of Insurance. The Borrower will and will cause each of its
Significant Subsidiaries to maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
are usually insured by companies engaged in similar businesses. Notwithstanding
the foregoing, the Borrower and such Subsidiaries may maintain a plan or plans
of self-insurance to such extent and covering such risks as is usual for
companies of comparable size engaged in the same or


40
#90857912v6    
    

--------------------------------------------------------------------------------





similar business, which plans shall include, among other things, adequate
reserves for the risks that are self-insured. On request the Borrower will
advise the Administrative Agent and the Lenders concerning any such plan or
plans for self-insurance.
(e)    Visitation Rights. At any reasonable time and from time to time during
normal business hours and with reasonable prior notice, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof (at their sole cost and expense) to visit the properties of the Borrower
and any of its Subsidiaries and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers, employees,
or if an Event of Default is continuing, with their independent certified public
accountants.
(f)    Keeping of Books. Keep, and will cause each of its Significant
Subsidiaries to keep, in all material respects, proper books of record and
account in accordance with GAAP.
Section 5.02    Negative Covenants of the Borrower. The Borrower covenants and
agrees that, from and after the Funding Date unless and until the Advances shall
have been paid in full and the Commitments of the Lenders shall have terminated,
unless Majority Lenders shall otherwise consent in writing:
(a)    Liens, Etc. The Borrower will not create or suffer to exist, or permit
any of its Significant Subsidiaries to create or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired, or assign, or permit any of such Subsidiaries to assign, any right to
receive income, in each case to secure or provide for the payment of any Debt of
any Person, unless the Borrower’s obligations hereunder shall be secured equally
and ratably with, or prior to, any such Debt; provided however that the
foregoing restriction shall not apply to the following Liens which are
permitted:
(i)    Customary Permitted Liens;
(ii)    Liens in favor of the United States to secure amounts paid to the
Borrower or any of its Subsidiaries as advance or progress payments under
government contracts entered into by it so long as such Liens cover only
(x) special bank accounts into which only such advance or progress payments are
deposited and (y) supplies covered by such government contracts and material and
other property acquired for or allocated to the performance of such government
contracts;
(iii)    attachment, judgment and other similar Liens arising in connection with
legal proceedings, provided that any such judgment does not constitute an Event
of Default;
(iv)    Liens on accounts receivable resulting from the sale of such accounts
receivable;
(v)    Liens on assets of any Significant Subsidiary of the Borrower existing at
the time such Person becomes a Significant Subsidiary or is merged into or


41
#90857912v6    
    

--------------------------------------------------------------------------------





consolidated with the Borrower or a Significant Subsidiary (other than any such
Lien created in contemplation of becoming a Significant Subsidiary);
(vi)    purchase money Liens upon or in any asset acquired or held by the
Borrower or any Significant Subsidiary (including any capital interest in any
Person) to secure the purchase price of such asset or to secure Debt incurred
solely for the purpose of financing the acquisition of or construction of
improvements on or with respect to any such asset (provided that the amount of
Debt secured by such Lien does not exceed 100% of the purchase price of such
asset and transaction costs relating to such acquisition or the costs of such
construction) and Liens existing on such asset at the time of its acquisition
(other than any such Lien created in contemplation of such acquisition); and the
interest of the lessor thereof in any asset that is subject to a Capital Lease;
(vii)    Liens on deposits securing obligations under cash pooling and
multi-currency notional pooling programs;
(viii)    Liens, other than Liens described in clauses (i) through (vii) and in
clauses (ix) and (x), to secure Debt not in excess of an aggregate of the
greater of US$500,000,000 and 5% of the shareholders’ equity of the Borrower;
(ix)    Liens resulting from any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Debt secured by any Lien referred to in clauses (v) and (vi) so long as (x) the
aggregate principal amount of any such Debt shall not increase as a result of
any such extension, renewal or replacement and (y) Liens resulting from any such
extension, renewal or replacement shall cover only such property which secured
the Debt that is being extended, renewed or replaced; and
(x)    Liens securing Debt owing to the Borrower or any of its Subsidiaries.
(b)    Restrictions on Fundamental Changes. The Borrower will not, and will not
permit any of its Significant Subsidiaries to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole (whether now owned
or hereafter acquired), to any Person (other than the Borrower or any Subsidiary
of the Borrower, so long as the Borrower, directly or indirectly, owns 80% or
more of the voting stock thereof), or enter into any partnership, joint venture,
syndicate, pool or other combination, unless (a) no Event of Default or
Potential Event of Default has occurred and is continuing or would result
therefrom and (b) in the case of any consolidation or merger involving the
Borrower, either (i) the Borrower is the surviving entity or (ii) the Person
surviving or resulting from such consolidation or merger shall have assumed the
obligations of the Borrower hereunder in an agreement or instrument reasonably
satisfactory in form and substance to the Administrative Agent and such
surviving corporation shall be organized in the United States or District of
Columbia and have delivered, for the benefit of the Lenders and the
Administrative Agent, such other documents as may reasonably be requested,
including, without limitation, information in respect of


42
#90857912v6    
    

--------------------------------------------------------------------------------





“know your customer” and similar requirements, an incumbency certificate and an
opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Majority Lenders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof.
(c)    Financial Covenants.
(i)    Minimum Interest Coverage Ratio. Commencing with the first full fiscal
quarter of the Borrower ended after the Funding Date, the Borrower will not
permit at the end of any quarterly financial reporting period the ratio of
Consolidated EBITDA to Consolidated Interest Expense for the period of four
consecutive fiscal quarters ending on the last day of such quarterly financial
reporting period, taken as a single period, to be less than 3.00 to 1.00.
(ii)    Consolidated Total Debt to Consolidated EBITDA Ratio. Commencing with
the first full fiscal quarter of the Borrower ended after the Funding Date, the
Borrower will not permit at the end of any quarterly financial reporting period
the ratio of Consolidated Total Debt as of the last day of such quarterly
financial reporting period to Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on the last day of such quarterly financial
reporting period, taken as a single period, to exceed 3.00 to 1.00.
ARTICLE VI    
EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable or the Borrower shall fail to pay any interest on any
Advance or any fees or other amounts payable hereunder within five days of the
date due; or
(b)    Any representation or warranty made by the Borrower herein or in
connection with this Agreement shall prove to have been incorrect in any
material respect when made or deemed made; or
(c)    The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in ‎Section 2.15, ‎Section 5.01(c) (with respect to the
existence of the Borrower) or ‎Section 5.02, or (ii) any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after the earlier to occur of (A) written notice
thereof having been given to the Borrower by the Administrative Agent at the
request of any Lender or (B) actual knowledge thereof by the Borrower of such
failure; or


43
#90857912v6    
    

--------------------------------------------------------------------------------





(d)    The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt or any payment
obligations in respect of guarantees of the Borrower or any such Significant
Subsidiary of Debt owed to any Person other than the Borrower and its
Subsidiaries which is outstanding in a principal amount of at least
US$250,000,000 in the aggregate (but excluding Debt arising under this
Agreement), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or guarantee; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment or by a
required prepayment of insurance proceeds or by a required prepayment as a
result of formulas based on asset sales or excess cash flow), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or
(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate or
partnership action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Any judgment or order for the payment of money in excess of
US$250,000,000 shall be rendered against the Borrower or any of its Significant
Subsidiaries and is not promptly paid by the Borrower or any of its Significant
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this ‎Section 6.01(f) if and to the extent that (i) the amount of such judgment
or order is covered by a valid and binding policy of insurance covering payment
thereof, (ii) such insurer shall be rated at least “A-” by A.M. Best Company and
the Borrower


44
#90857912v6    
    

--------------------------------------------------------------------------------





deems the claims recovery as “probable” in its financial statements and
(iii) such insurer has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or
(g)    
(i)    There occurs one or more ERISA Events which individually or in the
aggregate results in liability to the Borrower or any of its ERISA Affiliates in
excess of US$250,000,000 over the amount previously reflected for any such
liabilities, in accordance with GAAP, on the financial statements delivered
pursuant to Section 4.01(e); or
(ii)    The Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower and its ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), exceeds US$250,000,000; or
(iii)    The Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization or is being terminated or has been determined to be in
“endangered” or “critical” status, within the meaning of Title IV or ERISA, if
as a result of such event the aggregate annual contributions of the Borrower and
its ERISA Affiliates to all Multiemployer Plans that are then insolvent, in
reorganization or being terminated or have been determined to be in endangered
or critical status have been or will be increased over the amounts contributed
to such Multiemployer Plans for the plan year of such Multiemployer Plan
immediately preceding the plan year in which the event occurs by an amount
exceeding, in each case, resulting in a liability to the Borrower or its ERISA
Affiliates of more than US$250,000,000; or
(h)    Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Borrower (or other securities convertible into such
securities) representing 35% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; provided that if the Borrower shall become a wholly owned
Subsidiary of a publicly owned Person whose beneficial ownership is, immediately
after the Borrower shall become such a wholly owned subsidiary of such Person,
substantially identical to that of the Borrower immediately prior to such
circumstance (a “Holding Company”), such circumstance shall not be an Event of
Default under this Section 6.01(h) unless the beneficial ownership of such
Holding Company shall be acquired as set forth in this Section 6.01(h);
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the


45
#90857912v6    
    

--------------------------------------------------------------------------------





Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are here expressly waived by the Borrower; provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE VII    
[RESERVED]
ARTICLE VIII    
THE ADMINISTRATIVE AGENT
Section 8.01    Appointment and Authority. Each Lender hereby irrevocably
appoints Mizuho to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and, except as expressly set forth in
‎Section 8.06, the Borrower shall not have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 8.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 8.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder


46
#90857912v6    
    

--------------------------------------------------------------------------------





shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default or Potential Event of Default has occurred and is
continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in ‎Section 9.01 and ‎Section 6.01), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Potential
Event of Default or Event of Default or the event or events that give or may
give rise to any Potential Event of Default or Event of Default unless and until
the Borrower or any Lender shall have given notice to the Administrative Agent
describing such Potential Event of Default or Event of Default and such event or
events.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Event of Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or


47
#90857912v6    
    

--------------------------------------------------------------------------------





elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Advance, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of the applicable Borrowing. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 8.05    Indemnification. The Lenders agree to indemnify the
Administrative Agent (only to the extent the Borrower is required to reimburse
the Administrative Agent pursuant to ‎Section 9.04 and only to the extent not
reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances then held by each of them (or if no Advances are at the
time outstanding or if any Advances are held by Persons which are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, syndication, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.
Section 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Majority


48
#90857912v6    
    

--------------------------------------------------------------------------------





Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    [Reserved].
(c)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Loan Documents and (2) except
for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Administrative Agent of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and ‎Section 9.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 8.07    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub‑agent and the Related Parties of the Administrative Agent
and each such sub‑agent shall be entitled to the benefits of all provisions of
this Article VIII and ‎Section 9.04 (as though such sub-agents were the
“Administrative Agent” hereunder) as if set forth in full herein with respect
thereto.
Section 8.08    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently


49
#90857912v6    
    

--------------------------------------------------------------------------------





and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Section 8.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfy the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement;
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation,


50
#90857912v6    
    

--------------------------------------------------------------------------------





warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that:
(i)    none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least US$50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Borrower’s obligations hereunder);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Advances, the Commitments
and this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Advances, the
Commitments or this Agreement.
(c)    The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Advances, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an


51
#90857912v6    
    

--------------------------------------------------------------------------------





interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees or administrative agent fees, utilization fees, minimum usage fees,
letter of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders and acknowledged by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (or consented to by) each Lender affected thereby, do any of the
following:
(a)    waive any of the conditions specified in ‎Section 3.01;
(b)    increase the Commitments of such Lender;
(c)    reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable to such Lender hereunder;
(d)    postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder;
(e)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder;
(f)    [reserved];
(g)    amend this ‎Section 9.01 or the definition of “Majority Lenders”; or
(h)    change the currency of the payment of any Advance or the currency of the
funding of any Advance;
and provided, further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note.


52
#90857912v6    
    

--------------------------------------------------------------------------------





Furthermore, and notwithstanding anything else to the contrary contained in this
‎Section 9.01, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of this Agreement or any other Loan Document, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision, and such amendments shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Majority Lenders within five Business Days following
receipt of notice thereof.
Section 9.02    Notices, Etc.
(a)    General. Unless otherwise expressly provided in this Agreement, all
notices, requests, demands, directions and other communications provided for
hereunder shall be in writing (including by facsimile transmission or, to the
extent provided in ‎Section 9.02(e), electronic communication). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number set forth below, or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties:
Borrower:
DXC Technology Company
Attention: H.C. Charles Diao, Senior Vice President – Finance, Corporate
Development and Corporate Treasurer and Ceyhun Cetin, Vice President – Treasurer
Phone: (703) 245-1766 || (703) 245-1559
Fax: (888) 335-2231
Email: treasuryoperations@dxc.com,
ccetin@dxc.com



with a copy to:


DXC Technology Company
                Attention: Office of the General Counsel
                1775 Tysons Blvd, Suite 900, Tysons, VA 22102
                Fax: (703) 991-0430


Administrative Agent:
As specified on Schedule 1.02 hereto;

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number set forth in its Administrative Questionnaire.




53
#90857912v6    
    

--------------------------------------------------------------------------------





(b)    Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto during the recipient’s normal business hours (or if delivered after
normal business hours shall be deemed to have been delivered on the next
Business Day) and (ii) (A) if delivered by hand or by courier, when signed for
by or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail when received; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
(c)    Effectiveness of Facsimile Documents and Signatures. This Agreement and,
except as otherwise specified herein, any documents delivered pursuant to or in
connection with this Agreement may be transmitted and/or signed by facsimile or
other electronic delivery. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
(d)    Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Indemnified Person from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(e)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an electronic
mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail or other written


54
#90857912v6    
    

--------------------------------------------------------------------------------





acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its electronic mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, electronic mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(f)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(g)    Platform.
(i)    The Borrower hereby acknowledges that (a) the Administrative Agent may,
but shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.19); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
do not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with


55
#90857912v6    
    

--------------------------------------------------------------------------------





the Communications or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
Section 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Section 9.04    Costs, Expenses and Indemnification.
(a)    The Borrower agrees to pay promptly on demand all reasonable costs and
out-of-pocket expenses (other than Taxes, for which the provisions of Section
2.12 shall apply instead) of the Arranger and the Administrative Agent (in their
respective capacities as such) in connection with the preparation, execution,
delivery, administration, syndication, modification and amendment of this
Agreement and the other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
a single counsel for the Arranger and the Administrative Agent and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions), with respect
thereto and with respect to advising the Arranger and the Administrative Agent
as to their respective rights and responsibilities hereunder. The Borrower
further agrees to pay promptly on demand all costs and expenses of the
Administrative Agent and of each Lender, if any (including, without limitation,
reasonable counsel fees and out-of-pocket expenses but excluding, for the
avoidance of doubt, Taxes), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and out-of-pocket expenses in connection with the enforcement of
rights under this ‎Section 9.04 (a). This Section 9.04(a) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(b)    If any payment of principal of any Eurocurrency Rate Advances extended to
the Borrower is made other than on the last day of the Interest Period for such
Advances, as a result of a payment pursuant to Section 2.04 or acceleration of
the maturity of the Advances pursuant to ‎Section 6.01 or for any other reason,
the Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate


56
#90857912v6    
    

--------------------------------------------------------------------------------





such Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Lender’s portion of
such Advances.
(c)    The Borrower agrees to indemnify and hold harmless the Administrative
Agent (in its capacity as such), each Lender and each director, officer,
employee, agent, attorney and affiliate of the Administrative Agent and each
Lender (each an “Indemnified Person”) in connection with any expenses, losses,
claims, damages or liabilities to which the Administrative Agent, a Lender or
such Indemnified Persons may become subject (other than Taxes, for which the
provisions of ‎Section 2.12 shall apply instead), insofar as such expenses,
losses, claims, damages or liabilities (or actions or other proceedings
commenced or threatened in respect thereof) arise out of the transactions
referred to in this Agreement or arise from any use or intended use of the
proceeds of the Advances, or in any way arise out of activities of the Borrower
that violate Environmental Laws, and to reimburse the Administrative Agent, each
Lender and each Indemnified Person, upon their demand, for any reasonable legal
or other out-of-pocket expenses incurred in connection with investigating,
defending or participating in any such loss, claim, damage, liability, or action
or other proceeding, whether commenced or threatened (whether or not the
Administrative Agent, such Lender or any such person is a party to any action or
proceeding out of which any such expense arises); provided that nothing in this
‎Section 9.04(c) shall obligate the Borrower to pay the normal expenses of the
Administrative Agent in the administration of this Agreement in the absence of
pending or threatened litigation or other proceedings or the claims or
threatened claims of others and then only to the extent arising therefrom.
Notwithstanding the foregoing, the Borrower shall have no obligation hereunder
to an Indemnified Person with respect to indemnified liabilities which have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person, as determined by a final and nonappealable judgment by a
court of competent jurisdiction, or which have resulted from a claim brought by
the Borrower against an Indemnified Person for breach in bad faith of such
Indemnified Person’s obligations hereunder in which the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Borrower, any of its respective equity holders or creditors,
an Indemnified Person or any other person or entity, whether or not an
Indemnified Person is otherwise a party thereto. This Section 9.04(c) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, the
Advances or the use of the proceeds thereof.


57
#90857912v6    
    

--------------------------------------------------------------------------------





Section 9.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by ‎Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of ‎Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (time or demand, provisional or final, or general, but not
special (in whatever currency)) at any time held and other indebtedness (in
whatever currency) at any time owing by such Lender or any Affiliate thereof to
or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement that
are then due and payable, whether or not such Lender shall have made any demand
under this Agreement, and each such Affiliate is hereby irrevocably authorized
to permit such setoff and application. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.
Section 9.06    Binding Effect; Integration. This Agreement shall be deemed to
have been executed and delivered when it shall have been executed and delivered
by the Lenders, the Borrower and the Administrative Agent and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Administrative
Agent and each Lender and their respective successors and permitted assigns,
except that, other than as expressly provided herein, the Borrower shall not
have the right to assign its rights or obligations hereunder or any interest
herein without the prior written consent of all Lenders. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
Section 9.07    Assignments and Participations.
(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of ‎Section 9.07(b), (ii) by way of participation
in accordance with the provisions of ‎Section 9.07(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of ‎Section
9.07(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:


58
#90857912v6    
    

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than €5,000,000 or an integral multiple of
€1,000,000 in excess thereof, in each case unless the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitments
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption,


59
#90857912v6    
    

--------------------------------------------------------------------------------





together with a processing and recordation fee of US$3,500; provided that (x)
other than with respect to Section 2.17(b), the Borrower shall not be required
to pay any processing and recordation fee and (y) the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of ‎Section 2.10, ‎Section 2.12 and ‎Section 9.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and currency and stated interest) of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the


60
#90857912v6    
    

--------------------------------------------------------------------------------





Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under ‎Section 8.05 with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in ‎Section 9.01(b), ‎Section
9.01(c) or ‎Section 9.01(d) that affects such Participant. The Borrower agrees,
to the fullest extent permitted under applicable law, that each Participant
shall be entitled to the benefits of ‎Section 2.10, ‎Section 2.12 and ‎Section
9.04(b) (subject to the requirements and limitations therein, including the
requirements under ‎Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of ‎Section 2.17 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under ‎Section 2.10 or ‎Section 2.12,
with respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, as applicable, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of ‎Section 2.17 (b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of ‎Section 9.05 as though it
were a Lender; provided that such Participant agrees to be subject to ‎Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and currency and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such


61
#90857912v6    
    

--------------------------------------------------------------------------------





Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, central bank or other governmental authority or organization;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
Section 9.08    [Reserved].
Section 9.09    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
Section 9.10    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
the conditions precedent in Section 3.01 have been satisfied (or waived) in
accordance with the terms of this Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.11    Consent to Jurisdiction; Waiver of Immunities. (%3) The Borrower
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent or
any Lender, or any Related Party of the foregoing in any way relating to this
Agreement or the transactions relating hereto, in each case in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against the Borrower, or its
properties in the courts of any jurisdiction. The Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement in any court referred
to in this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(a)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.


62
#90857912v6    
    

--------------------------------------------------------------------------------





Section 9.12    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
any Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Notices of Continuation, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
Section 9.13    Waiver of Trial by Jury. THE BORROWER, EACH LENDER AND THE
ADMINISTRATIVE AGENT EACH HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation contract claims, tort
claims, breach of duty claims and all other common law and statutory claims. The
Borrower, the Lenders and the Administrative Agent each (i) acknowledges that
this waiver is a material inducement for the Borrower, each Lender and the
Administrative Agent to enter into a business relationship, that the Borrower,
each Lender and the Administrative Agent have already relied on this waiver in
entering into this Agreement or accepting the benefits thereof, as the case may
be, and that each will continue to rely on this waiver in their related future
dealings and (ii) further warrants and represents that each has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
Section 9.14    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase U.S. Dollars with such other currency at Mizuho’s principal office in


63
#90857912v6    
    

--------------------------------------------------------------------------------





London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.    
(a)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Euro into U.S. Dollars, the parties agree to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Euro with U.S. Dollars at Mizuho’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.
(b)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
Section 9.15    Survival of Certain Provisions. All agreements, representations
and warranties made in this Agreement shall survive the execution and delivery
of this Agreement and any increase in the Commitments under this Agreement. The
Borrower’s obligations under ‎Section 2.10 and ‎Section 9.04, and the Lenders’
obligations under ‎Section 8.05 shall survive the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 9.16    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 9.17    Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Section 9.18    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is


64
#90857912v6    
    

--------------------------------------------------------------------------------





required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.
Section 9.19    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided, however, that, except in the
case of disclosure to bank regulators or examiners in accordance with customary
banking practices, if legally permitted, written notice of each instance in
which Information is required or requested to be disclosed shall be furnished to
the Borrower not less than 30 days prior to the expected date of such disclosure
or, if 30 days’ notice is not practicable under the circumstances, as promptly
as practicable under the circumstances, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this ‎Section 9.19, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this ‎Section 9.19 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


65
#90857912v6    
    

--------------------------------------------------------------------------------





Section 9.20    No Fiduciary Duty. The Borrower acknowledges that each of the
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lender Parties”) is acting pursuant to a
contractual relationship on an arm’s length basis, and the parties hereto do not
intend that any Lender Party act or be responsible as a fiduciary to the
Borrower, the Borrower’s management, stockholders or creditors or any other
person. The Borrower and each Lender Party hereby expressly disclaims any
fiduciary relationship and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. The Borrower also hereby acknowledges that no Lender Party has advised nor
is advising it as to any legal, accounting, regulatory or tax matters, and that
the Borrower is consulting its own advisors concerning such matters to the
extent it deems appropriate.
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank]




66
#90857912v6    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the date
first written above.
DXC TECHNOLOGY COMPANY, as the Borrower
By: /s/ H.C. Charles Diao    
Name: H.C. Charles Diao
Title: Senior Vice President –Finance, Corporate Development, and Corporate
Treasurer





MIZUHO BANK, LTD, as the Administrative Agent and a Lender
By: /s/ Donna DeMagisris    
Name: Donna DeMagisris
Title: Authorized Signatory







SCHEDULE I
COMMITMENTS
Lender
Commitment
Mizuho Bank, Ltd.
€400,000,000
Total Commitments
€400,000,000





[Signature Page to DXC Credit Agreement]
#90857912v6    
    